Exhibit 10.2
ACCENTURE LTD
2001 SHARE INCENTIVE PLAN
RESTRICTED SHARE UNIT AGREEMENT
(CEO Award — 2009)
          1. Grant of RSUs. Accenture Ltd, an exempted company registered in
Bermuda (the “Company”), hereby grants, as of January 1, 2009 to William D.
Green, (the “Participant”), a total number of 184,331 Restricted Share Units
(“RSUs”), on the terms and conditions set forth herein. This grant is made
pursuant to the terms of the Accenture Ltd 2001 Share Incentive Plan (the
“Plan”), which Plan, as amended from time to time, is incorporated herein by
reference and made a part of this Restricted Share Unit Agreement (this
“Agreement”). Capitalized terms not otherwise defined in this Agreement shall
have the same meaning ascribed to them in the Plan.
          2. Vesting.
          (a) Service Condition. The RSUs shall vest in full, if at all, on
January 1, 2012 (the “Determination Date”) so long as the Service Condition has
been satisfied. For purposes of this Agreement, the “Service Condition” requires
that the Participant shall continually be employed by the Company or any of its
Affiliates (collectively, the “Constituent Companies”) as the Company’s Chief
Executive Officer and/or Chairman from January 1, 2009 to January 1, 2012.
          (b) Upon the Participant’s termination of employment for any reason,
any unvested RSUs shall immediately terminate, and no further Shares shall be
issued or transferred under Section 3 of this Agreement in respect of such
unvested RSUs; provided, however, that if the Participant’s employment with the
Constituent Companies terminates due to the Participant’s death or Disability,
the RSUs granted hereunder shall vest with respect to 100% of the RSUs held by
the Participant on the date of such termination of employment. For purposes of
this Agreement “Disability” shall have the meaning set forth in Section 3(b)
below or, if applicable, Section 21(a) below.
          3. Form and Timing of Issuance or Transfer.
          (a) In General. Unless the Committee or its designee permits the
Participant to elect to defer the issuance or transfer of Shares under this
Agreement pursuant to the terms and conditions established by the Committee in
its sole discretion, the Company shall issue or cause there to be transferred to
the Participant that number of Shares as set forth in Section 1 above on the
Determination Date, until all of the Shares underlying the vested RSUs have been
issued or transferred; provided that on such delivery date, a number of RSUs
equal to the number of Shares issued or transferred to the Participant shall be
extinguished; provided, further, however, that upon the issuance or transfer of
Shares to the Participant, in lieu of a fractional Share, the Participant shall
receive a cash payment equal to the Fair Market Value of such

 



--------------------------------------------------------------------------------



 



fractional Share. At the discretion of the Company, the Company may issue or
transfer Shares underlying vested RSUs to the Participant earlier than the
Determination Date to the extent required to satisfy tax liabilities arising in
connection with this RSU grant. Notwithstanding the foregoing, if the conditions
set forth in Section 21 of this Agreement are satisfied, Section 21 shall
supersede the foregoing.
          (b) Death or Disability. Notwithstanding Section 3(a) of this
Agreement, if the Participant’s employment with the Constituent Companies
terminates due to the Participant’s death or Disability, the Company shall issue
or cause to be transferred to the Participant or to his or her estate, as the
case may be, a number of Shares equal to the aggregate number of RSUs granted to
the Participant hereunder (rounded down to the next whole Share) as soon as
practicable following such termination of employment, at which time a number of
RSUs equal to the number of Shares issued or transferred to the Participant or
to his or her estate shall be extinguished; provided, however, that upon the
issuance or transfer of Shares to the Participant or to his or her estate, in
lieu of a fractional Share, the Participant or his or her estate, as the case
may be, shall receive a cash payment equal to the Fair Market Value of such
fractional Share.
          For purposes of this Agreement, unless Section 21 applies,
“Disability” shall mean “disability” as defined (i) in any employment agreement
then in effect between the Participant and the Company or any Affiliate or
(ii) if not defined therein, or if there shall be no such agreement, as defined
in the long-term disability plan maintained by the Participant’s employer as in
effect from time to time, or (iii) if there shall be no plan, the inability of
the Participant to perform in all material respects his or her duties and
responsibilities to the Constituent Companies for a period of six
(6) consecutive months or for an aggregate period of nine (9) months in any
twenty-four (24) consecutive month period by reason of a physical or mental
incapacity.
          (c) Notwithstanding Sections 3(a) and 3(b) of this Agreement, upon the
Participant’s termination of employment with the Constituent Companies for Cause
or to the extent that the Participant otherwise takes such action that would
constitute Cause, to the extent legally permissible, any outstanding RSUs shall
immediately terminate. For purposes of this Agreement, “Cause” shall mean
“cause” as defined in any employment or consultancy agreement (or similar
agreement) or in any letter of appointment then in effect between the
Participant and the Company or any Affiliate or if not defined therein (it being
the intent that the definition of “Cause” shall include, at a minimum, the acts
set forth below), or if there shall be no such agreement, to the extent legally
permissible, (a) the Participant’s embezzlement, misappropriation of corporate
funds, or other material acts of dishonesty, (b) the Participant’s commission or
conviction of any felony, or of any misdemeanor involving moral turpitude, or
entry of a plea of guilty or nolo contendere to any felony or misdemeanor,
(c) engagement in any activity that the Participant knows or should know could
harm the business or reputation of the Company or an Affiliate, (d) the
Participant’s material failure to adhere to the Company’s or an Affiliate’s
corporate codes, policies or procedures as in effect from time to time, (e) the
Participant’s continued failure to meet minimum performance standards as
determined by the Company or an Affiliate, (f) the Participant’s violation of
any statutory, contractual, or common law duty or obligation to the Company or
an Affiliate, including, without limitation, the duty of loyalty, or (g) the
Participant’s material breach of any confidentiality or non-competition covenant
entered into between the Participant and the Company or an Affiliate, including,

 



--------------------------------------------------------------------------------



 



without limitation, the covenants contained in this Agreement. The determination
of the existence of Cause shall be made by the Company in good faith, which
determination shall be conclusive for purposes of this Agreement.
          4. Dividends. If on any date while RSUs are outstanding hereunder the
Company shall pay any dividend on the Shares (other than a dividend payable in
Shares), the number of RSUs granted to the Participant shall, as of such
dividend payment date, be increased by a number of RSUs equal to: (a) the
product of (x) the number of RSUs held by the Participant as of the related
dividend record date, multiplied by (y) the per Share amount of any cash
dividend (or, in the case of any dividend payable in whole or in part other than
in cash, the per Share value of such dividend, as determined in good faith by
the Committee), divided by (b) the Fair Market Value of a Share on the payment
date of such dividend. In the case of any dividend declared on Shares that is
payable in the form of Shares, the number of RSUs granted to the Participant
shall be increased by a number equal to the product of (I) the aggregate number
of RSUs held by the Participant through the related dividend record date,
multiplied by (II) the number of Shares (including any fraction thereof) payable
as a dividend on a Share.
          5. Adjustments Upon Certain Events. In the event of any change in the
outstanding Shares by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, amalgamation, spin-off or combination
transaction or exchange of Shares or other similar events (collectively, an
“Adjustment Event”), the Committee may, in its sole discretion, adjust any
Shares or RSUs subject to this Agreement to reflect such Adjustment Event.
          6. Cancellation and Rescission of RSUs and Shares Underlying RSUs.
          (a) Upon any transfer or issuance of Shares underlying RSUs, the
Participant shall certify in a manner acceptable to the Company that the
Participant is in compliance with the terms and conditions of this Agreement and
the Plan.
          (b) In the following circumstances, the Company may require the
Participant to, to the extent legally permitted, transfer to the Company up to a
number of Shares equal to the number of Shares that have been issued or
transferred under this Agreement (without regard to whether the Participant
continues to own or control such previously delivered Shares) and the
Participant shall bear all costs of transfer, including any transfer taxes that
may be payable in connection with such transfer;

 



--------------------------------------------------------------------------------



 



          (i) the Participant’s employment with the Constituent Companies is
terminated for Cause, or
          (ii) the Participant engages in any of the Restricted Activities
defined in subsection (c) below.
          (c) The Participant agrees that, in consideration of the value of and
as a condition of receiving and maintaining the RSUs granted to the Participant
under this Agreement, the Participant shall not, for a period of twelve months
following the termination of the Participant’s employment with the Constituent
Companies engage in any Restricted Activities, which for purposes of this
Agreement include the following:
          (i) associate (including, but not limited to, association as a sole
proprietor, owner, employer, partner, principal, investor, joint venturer,
shareholder, associate, employee, member, consultant, contractor or otherwise)
with any Competitive Enterprise or any of the affiliates, related entities,
successors, or assigns of any Competitive Enterprise; provided, however, that
with respect to the equity of any Competitive Enterprise which is or becomes
publicly traded, the Participant’s ownership as a passive investor of less than
1% of the outstanding publicly traded stock of a Competitive Enterprise shall
not be deemed a violation of this Section 6(c)(i);
          (ii) directly or indirectly (A) solicit, or assist any other
individual, person, firm or other entity in soliciting, any Client or
Prospective Client for the purpose of performing or providing any Consulting
Services; or (B) perform or provide, or assist any other individual, person,
firm or other entity in performing or providing, Consulting Services for any
Client or Prospective Client; or (C) interfere with or damage (or attempt to
interfere with or damage) any relationship and/or agreement between the Company
or any Affiliates and a Client or Prospective Client; or
          (iii) directly or indirectly, solicit, employ or retain, or assist any
other individual, person, firm or other entity in soliciting, employing or
retaining, any employee or other agent of the Company or an Affiliate,
including, without limitation, any former employee or other agent of the
Company, its Affiliates and/or their predecessors who ceased working for the
Company, its Affiliates and/or their predecessors within an eighteen-month
period before or after the date on which the Participant’s employment with the
Constituent Companies terminated.
          (d) For purposes of this Agreement:
          (i) “Cause shall have the meaning set forth in Section 3(c) above.
          (ii) “Client” shall mean any person, firm, corporation or other
organization whatsoever for whom the Company, its Affiliates and/or their
predecessors provided services within a twelve month period before the date on
which the Participant’s employment with the Constituent Companies terminated, or
about which the Participant learned confidential information within the twelve
months prior to the date on which the Participant’s employment with the
Constituent Companies terminated.

 



--------------------------------------------------------------------------------



 



          (iii) “Competitive Enterprise” shall mean a business enterprise that
engages in, or owns or controls a significant interest in any entity that
engages in, the performance of services of the type provided by the Company, its
Affiliates and/or their predecessors. “Competitive Enterprise” shall include,
but not be limited to, the entities set forth on the list maintained by the
Company on the myHoldings website, which list may be updated by the Company from
time to time.
          (iv) “Consulting Services” shall mean the performance of any services
of the type provided by the Company, its Affiliates and/or their predecessors at
any time, past, present or future.
          (v) “Prospective Client” shall mean any person, firm, corporation, or
other organization whatsoever with whom the Company, its Affiliates and/or their
predecessors had any negotiations or discussions regarding the possible
performance of services by the Company or any of its Affiliates or any of their
predecessors within the twelve months prior to the date of the Participant’s
termination of employment with the Constituent Companies.
          (vi) “solicit” shall mean to have any direct or indirect communication
of any kind whatsoever, regardless of by whom initiated, inviting, advising,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action.
          (e) If, during the twelve month period following the termination of
the Participant’s employment with the Constituent Companies, the Participant is
presented with an opportunity that might involve participation in any Restricted
Activity under 6(c)(i) above, Participant shall notify the Company in writing of
the nature of the opportunity (the “Conflicting Activity”). Following receipt of
sufficient information concerning the Conflicting Activity, the Company will
advise Participant in writing whether the Company considers the Participant’s
RSUs to be subject to Section 6(b)(ii) above. The Company retains sole
discretion to determine whether Participant’s RSUs are subject to
Section 6(b)(ii) and to alter its determination should additional or different
facts become known to the Company.
          7. No Right to Continued Employment. Neither the Plan nor this
Agreement shall be construed as giving the Participant the right to be retained
in the employ of, or in any consulting relationship to, the Company or any
Affiliate. Further, the Company or an Affiliate may at any time dismiss the
Participant from employment or discontinue any consulting relationship, free
from any liability or any claim under the Plan or this Agreement, except as
otherwise expressly provided herein.
          8. Data Protection. The Participant consents to the processing
(including international transfer) of personal data as set out in Appendix A for
the purposes specified therein.
          9. Collateral Agreements. As a condition to the issuance or transfer
of the Shares underlying the RSUs granted hereunder, the Participant shall, to
the degree reasonably required by the Company, (a) execute and return to the
Company a counterpart of this

 



--------------------------------------------------------------------------------



 



Agreement in accordance with the instructions provided by the Company and
(b) either (i) execute and return an employment agreement, a consultancy
agreement, a letter of appointment and/or an intellectual property agreement, in
form and substance satisfactory to the Company, or (ii) provide evidence
satisfactory to the Company that the agreements referenced in clause (i) have
been previously executed by the Participant.
          10. No Acquired Rights. In participating in the Plan, the Participant
acknowledges and accepts that the Board has the power to amend or terminate the
Plan at any time and that the opportunity given to the Participant to
participate in the Plan is entirely at the discretion of the Committee and does
not obligate the Company or any of its Affiliates to offer such participation in
the future (whether on the same or different terms). The Participant further
acknowledges and accepts that such Participant’s participation in the Plan is
outside the terms of the Participant’s contract of employment with the
Constituent Companies and is therefore not to be considered part of any normal
or expected compensation and that the termination of the Participant’s
employment under any circumstances whatsoever will give the Participant no claim
or right of action against the Company or its Affiliates in respect of any loss
of rights under this Agreement or the Plan that may arise as a result of such
termination of employment.
          11. No Rights of a Shareholder. The Participant shall not have any
rights as a shareholder of the Company until the Shares in question have been
registered in the Company’s register of shareholders.
          12. Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to Section 3 of this Agreement shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, any applicable Federal or state laws or relevant securities laws of
the jurisdiction of the domicile of the Participant or to ensure compliance with
any additional transfer restrictions that may be in effect from time to time,
and the Committee may cause a legend or legends to be put on any certificates
representing such Shares to make appropriate reference to such restrictions.
          13. Transferability Restrictions — RSUs/Underlying Shares. RSUs may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance not permitted by this Section 13 shall be void and
unenforceable against any Constituent Company. Any Shares issued or transferred
to the Participant shall be subject to compliance by the Participant with such
policies as the Committee or the Company may deem advisable from time to time,
including, without limitation, the policies relating to certain minimum share
ownership requirements. Such policies shall be binding upon the permitted
respective legatees, legal representatives, successors and assigns of the
Participant. The Company shall give notice of any such additional or modified
terms and restrictions applicable to Shares delivered or deliverable under the
Agreement to the holder of the RSUs and/or the Shares so delivered, as
appropriate, pursuant to the provisions of Section 14 or, if a valid address
does not appear to exist in the personnel records, to the last address known by
the Company of such holder. Notice of any such changes

 



--------------------------------------------------------------------------------



 



may be provided electronically, including, without limitation, by publication of
such changes to a central website to which any holder of the RSUs or Shares
issued therefrom has access.
          14. Notices. Any notice to be given under this Agreement shall be
addressed to the Company in care of its General Counsel at:
Accenture Ltd
50 W. San Fernando Street
San Jose, CA 95113
Telecopy: (408)817-2799
Attn: General Counsel
(or, if different, the then current principal business address of the duly
appointed General Counsel of the Company) and to the Participant at the address
appearing in the personnel records of the Company for the Participant or to
either party at such other address as either party hereto may hereafter
designate in writing to the other. Any such notice shall be deemed effective
upon receipt thereof by the addressee.
          15. Withholding. The Participant may be required to pay to the Company
or any Affiliate and the Company or any Affiliate shall have the right and is
hereby authorized to withhold from any issuance or transfer due in connection
with the RSUs under this Agreement or under the Plan or from any compensation or
other amount otherwise payable to the Participant, applicable withholding taxes
and social insurance contributions required to be withheld with respect to the
RSUs, this Agreement or any issuance or transfer under this Agreement or under
the Plan and to take such action as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes and social
insurance contributions. Notwithstanding the foregoing, if the Participant’s
employment with the Constituent Companies terminates prior to the issuance or
transfer of all of the Shares under this Agreement, the payment of any
applicable withholding taxes or social insurance contributions required to be
withheld with respect to any further issuance or transfer of Shares under this
Agreement or the Plan shall at the Company’s discretion be made solely through
the sale of Shares equal to the statutory minimum withholding liability.
          16. Choice of Law, Forum and Jurisdiction. The Participant
acknowledges that, (a) as of the date hereof, the Shares underlying the RSUs
granted to the Participant hereunder are publicly traded in the State of New
York on the New York Stock Exchange, (b) the Company and its Affiliates have
significant operations and numbers of employees in New York, and (c) the
Company, for the purpose of ensuring predictability and uniformity of results,
desires that there be a common body of law interpreting and enforcing this
Agreement. The Parties acknowledge and agree that the State of New York has a
reasonable relationship to this Agreement and the subject matter hereof and to
the Parties’ relationship to one another. The Parties therefor agree that: THE
INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAW. THE PARTICIPANT AND COMPANY EACH AGREE THAT ANY DISPUTE OR CONTROVERSY
ARISING OUT OF OR CONCERNING THIS AGREEMENT SHALL BE EXCLUSIVELY BROUGHT IN, AND
RESOLVED EXCLUSIVELY BY, THE

 



--------------------------------------------------------------------------------



 



COURTS IN THE STATE OF NEW YORK. THE PARTICIPANT AND THE COMPANY EACH CONSENT TO
THE JURISDICTION OF THE COURTS IN THE STATE OF NEW YORK.
          17. Severability. This Agreement shall be enforceable to the fullest
extent allowed by law. In the event that a court or appointed arbitrator holds
any provision of this Agreement to be invalid or unenforceable, then, if allowed
by law, that provision shall be reduced, modified or otherwise conformed to the
relevant law, judgment or determination to the degree necessary to render it
valid and enforceable without affecting the rest of this Agreement. Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be deemed severable from the
remainder of this Agreement, and the remaining provisions contained in this
Agreement shall be construed to preserve to the maximum permissible extent the
intent and purposes of this Agreement. Any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.
          18. RSUs Subject to Plan. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. All RSUs are subject to the Plan. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.
          19. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be deemed an original, with the same effect as
if the signatures thereto and hereto were upon the same instrument.
          20. Administration; Consent. In order to manage compliance with the
terms of this Agreement, Shares delivered pursuant to the Agreement may, at the
sole discretion of the Company, be registered in the name of the nominee for the
holder of the Shares and/or held in the custody of a custodian until otherwise
determined by the Company. To that end, by acceptance of this Agreement, the
holder hereby appoints the Company, with full power of substitution and
resubstitution, his or her true and lawful attorney-in-fact to assign, endorse
and register for transfer into such nominee’s name or deliver to such custodian
any such Shares, granting to such attorneys, and each of them, full power and
authority to do and perform each and every act and thing whatsoever that such
attorney or attorneys may deem necessary, advisable or appropriate to carry out
fully the intent of this paragraph as such person might or could do personally.
It is understood and agreed by each holder of the Shares delivered under the
Agreement that this appointment, empowerment and authorization may be exercised
by the aforementioned persons with respect to all Shares delivered pursuant to
the Agreement of such holder, and held of record by another person or entity,
for the period beginning on the date hereof and ending on the later of the date
the Agreement is terminated and the date that is ten years following the last
date Shares are delivered pursuant to this Agreement. The form of the custody
agreement and the identity of the custodian and/or nominee shall be as
determined from time to time by the Company in its sole discretion. A holder of
Shares delivered pursuant to the Agreement acknowledges and agrees that the
Company may refuse to register the transfer of and enter stop transfer orders
against the transfer of such Shares except for transfers deemed by it in its
sole discretion to be in compliance with the terms of this Agreement. Each
holder of Shares

 



--------------------------------------------------------------------------------



 



delivered pursuant to the Agreement agrees to execute such additional documents
and take such other actions as may be deemed reasonably necessary or desirable
by the Company to effect the provisions of the Agreement, as in effect from time
to time. Each holder of Shares delivered pursuant to the Agreement acknowledges
and agrees that the Company may impose a legend on any document relating to or
Shares issued or issuable pursuant to this Agreement conspicuously referencing
the restrictions applicable to such Shares.
          21. Section 409A — Disability, Deferral Elections, Payments to
Specified Employees, and Interpretation of Grant Terms. If the Participant is
subject to income taxation on the income resulting from this Agreement under the
laws of the United States, and the foregoing provisions of this Agreement would
result in adverse tax consequences to the Participant, as determined by the
Company, under Section 409A of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), then the following provisions shall apply and supersede
the foregoing provisions:
          (a) “Disability” shall mean a disability within the meaning of
Section 409A(a)(2)(C) of the Code.
          (b) Deferral elections made by U.S. taxpayers are subject to
Section 409A of the Code. The Company will use commercially reasonable efforts
to not permit RSUs to be deferred, accelerated, released, extended, paid out or
modified in a manner that would result in the imposition of an additional tax
under Section 409A of the Code. In the event that it is reasonably determined by
the Company that, as a result of Section 409A of the Code, payments or delivery
of the Shares underlying the RSU award granted pursuant to this Agreement may
not be made at the time contemplated by the terms of the RSU award or your
deferral election, as the case may be, without causing the Participant to be
subject to taxation under Section 409A of the Code, the Company will make such
payment or share delivery as soon as practicable on or following the first day
that would not result in your incurring any tax liability under Section 409A of
the Code, and in any event, no later than the last day of the calendar year in
which such first date occurs.
          (c) If the Participant is a “specified employee” (within the meaning
of Section 409A(a)(2)(B)(i) of the Code), payments and deliveries of shares in
respect of any RSUs subject to Section 409A of the Code that are linked to the
date of the Participant’s separation from service shall not be made prior to the
date which is six (6) months after the date of the Participant’s separation from
service from the Company or any of its Affiliates, determined in accordance with
Section 409A of the Code and the regulations promulgated thereunder.
          (d) The Company shall use commercially reasonable efforts to avoid
subjecting the Participant to any additional taxation under Section 409A of the
Code as described herein; provided that neither the Company nor any of its
employees, agents, directors or representatives shall have any liability to the
Participant with respect to Section 409A of the Code.
     22. Rule 16b-3. The grant of the RSUs to the Participant hereunder is
intended to be exempt from the provisions of Section 16(b) of the Securities
Exchange Act of 1934, as amended from time to time (the “Exchange Act”) pursuant
to Rule 16b-3 promulgated under

 



--------------------------------------------------------------------------------



 



the Exchange Act.
     23. Entire Agreement. This Agreement, including the Plan, as provided
therein, contains the entire agreement between the parties with respect to the
subject matter therein and supersedes all prior oral and written agreements
between the parties pertaining to such matters.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the Date of Grant set forth on the attached Essential Grant
Terms.

         
 
  ACCENTURE LTD    
 
       
 
  By:    
 
       
 
  -s- Douglas G. Scrivner [c49999c4999901.gif]    
 
       
 
  Douglas G. Scrivner
General Counsel, Secretary and Compliance Officer    
 
       
 
  PARTICIPANT      
 
       
 
 
 
Signature    
 
         
 
 
 
     
 
 
 
Print Name    
 
         
 
 
 
Date    
 
         
 
 
 
Employee ID    

 



--------------------------------------------------------------------------------



 



APPENDIX A
DATA PROTECTION PROVISION

(a)   By participating in the Plan or accepting any rights granted under it, the
Participant consents to the collection and processing by the Company and its
Affiliates of personal data relating to the Participant by the Company and its
Affiliates so that they can fulfill their obligations and exercise their rights
under the Plan, issue certificates (if any), statements and communications
relating to the Plan and generally administer and manage the Plan, including
keeping records of participation levels from time to time. Any such processing
shall be in accordance with the purposes and provisions of this data protection
provision. References in this provision to the Company and its Affiliates
include the Participant’s employer.       These data will include data:

  (i)   already held in the Participant’s records such as the Participant’s name
and address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;     (ii)   collected upon the
Participant accepting the rights granted under the Plan (if applicable); and    
(iii)   subsequently collected by the Company or any of its Affiliates in
relation to the Participant’s continued participation in the Plan, for example,
data about shares offered or received, purchased or sold under the Plan from
time to time and other appropriate financial and other data about the
Participant and his or her participation in the Plan (e.g., the date on which
the shares were granted, termination of employment and the reasons of
termination of employment or retirement of the Participant).

(b)   This consent is in addition to and does not affect any previous consent
provided by the Participant to the Company or its Affiliates.   (c)   In
particular, the Participant expressly consents to the transfer of personal data
about the Participant as described in paragraph (a) above by the Company and its
Affiliates. Data may be transferred not only within the country in which the
Participant is based from time to time or within the EU or the European Economic
Area, but also worldwide, to other employees and officers of the Company and its
Affiliates and to the following third parties for the purposes described in
paragraph (a) above:

  (i)   Plan administrators, auditors, brokers, agents and contractors of, and
third party service providers to, the Company or its Affiliates such as printers
and mail houses engaged to print or distribute notices or communications about
the Plan;

 



--------------------------------------------------------------------------------



 



  (ii)   regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law;    
(iii)   actual or proposed merger partners or proposed assignees of, or those
taking or proposing to take security over, the business or assets of the Company
or its Affiliates and their agents and contractors;     (iv)   other third
parties to whom the Company or its Affiliates may need to communicate/transfer
the data in connection with the administration of the Plan, under a duty of
confidentiality to the Company and its Affiliates; and     (v)   the
Participant’s family members, physicians, heirs, legatees and others associated
with the Participant in connection with the Plan.

Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or the European Economic Area. Countries
to which data are transferred include the USA and Bermuda.
All national and international transfer of personal data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.
The Participant has the right to be informed whether the Company or its
Affiliates hold personal data about the Participant and, to the extent they do
so, to have access to those personal data at no charge and require them to be
corrected if they are inaccurate or to be destroyed if the Participant wishes to
withdraw his or her consent. The Participant is entitled to all the other rights
provided for by applicable data protection law, including those detailed in any
applicable documentation or guidelines provided to the Participant by the
Company or its Affiliates in the past. More detailed information is available to
the Participant by contacting the appropriate local data protection officer in
the country in which the Participant is based from time to time. If the
Participant has a complaint regarding the manner in which personal information
relating to the Participant is dealt with, the Participant should contact the
appropriate local data protection officer referred to above.

(d)   The processing (including transfer) of data described above is essential
for the administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.

 